13 A.3d 462 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Patrick John GEHRIS, Petitioner.
No. 194 WAL 2010.
Supreme Court of Pennsylvania.
January 31, 2011.


*463 ORDER

PER CURIAM.
AND NOW, this 31st day of January, 2011, the Petition for Leave to File Supplemental Information to Correct Typographical Error and the Petition for Allowance of Appeal are GRANTED. The issue, rephrased for clarity, is:
Does the lifetime registration requirement under 42 Pa.C.S.A. § 9795.1(b)(1) apply to those who plead guilty to two or more listed offenses when those offenses arise out of one, non-violent criminal episode?